Title: To James Madison from John Montgomery, 28 November 1795
From: Montgomery, John
To: Madison, James


Sir
Carlisle 28th novbr 1795
I take the Liberty of recomending the Bearer the Revd David Beard to your notice youll find him a Sensible Judicous man he is related to our fumbly 3 townships Composed the District for which he was Choosen a representive in Congrass for this state two of the townships acted under the old Election Law and the Judges met at the place apointed on the day but one of the townships who had Sent out malitia to the Westren Counties acted under the Suplement which give farthur time in makeing the return it has been made out Since and returned thire is no disput in regard to mr Beards Election he had a Consderable Majoritty thire is no fault in the Elected or in the Electors Shall take it Kind if you will take notice of mr Beard as he is a Stranger. I am Sir your most obdt Humbe Servant
John Montgomery
